MAUCK, J.
The Edmonds Elevator Company filed a petition to secure the appointment of a receiver for the defendant’s property. The petition recited the recovery of a judgment against the defendant and made a case for the appointment under the third paragraph of 11894 GC. The defendant made no answer. From the petition in error it may be .assumed that the plaintiff demanded a judgment by default and that such default was refused. There was no error in this. This is not the sort of case in which a default judgment can be had. It is not within 11383 GC or any of the special statutes permitting default judgments. The appointment of a receiver is within the sound discretion of the trial court after a presentation of all the facts. All this is beside the question raised by the record herein, however, for we are called upon to reverse the judgment that the record shows was actually entered. That entry in its entirety reads as follows:
“This cause is dismissed without prejudice at the cost of the plaintiff, for which judgment is rendered. Record waived.”
There is nothing, therefore, to indicate that the trial court refused to hear testimony or even refused a default judgment. There is nothing to indicate that the dismissal was not made on plaintiff’s own motion and, however it was done no exception was saved by the plaintiff so that no question at all is presented for review.
Judgment affirmed.
Justice and Hughes, JJ, concur.